MORRIS, Judge.
Plaintiff’s sole assignment of error is to the District Court’s refusal to exercise jurisdiction and its entering of the order to dismiss the action. We hold that the District Court did not err.
G.S. 50-13.5 (c) (5) reads as follows:
“(c) Jurisdiction in Actions or Proceedings for Child Support and Child Custody.
(5) If at any time a court of this State having jurisdiction of an action or proceeding for the custody of a minor child finds as a fact that a court in another state has assumed jurisdiction to determine the matter, and that the best interests of the child and the parties would be served by having the matter disposed of in that jurisdiction, the court of this State may, in its discretion, refuse to exercise jurisdiction, and dismiss the action or proceeding or may retain jurisdiction and enter such orders from time to time as the interest of the child may require.”
Plaintiff’s contention is that the above statute is not satisfied by a finding that the courts of another state have assumed jurisdiction; rather, he contends, the court of the other state must in fact have had jurisdiction. This contention is untenable.
The language of G.S. 50-13.5 (c) (5) is unequivocal. The court did in fact find that the Illinois Court assumed jurisdiction and that the best interest of the children would be served by having the matter disposed of in Illinois. These findings were supported by competent evidence, i.e., the records of the proceeding in the Illinois Circuit Court. Therefore, we hold that the District Court did not abuse its discretion in dismissing the action under G.S. 50-13.5 (c) (5).
Affirmed.
Chief Judge Brock and Judge Britt concur.